 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichigan Rubber Products, Inc. and United Rubber,Cork, Linoleum and Plastic Workers of Amer-ica, AFL-CIO-CLC. Case 7-CA-17079August 12, 1980DECISION AND ORDERCHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on November 15, 1979, byUnited Rubber, Cork, Linoleum and Plastic Work-ers of America, AFL-CIO-CLC, herein called theUnion, and duly served on Michigan Rubber Prod-ucts, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 7, issued a com-plaint on November 21, 1979, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 16,1979, following a Board election in Case 7-RC-15420, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about November6, 1979, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On December3, 1979, Respondent filed its answer to the com-plaint admitting in pa:t, and denying in part, the al-legations in the complaint. Specifically, Respond-ent's answer denies that a majority of the employ-ees in the appropriate unit selected the Union astheir exclusive bargaining representative in the July19, 1979, election. Respondent also denies that theUnion has been and is now the exclusive bargain-ing representative in the unit found to be appropri-ate. Finally, Respondent denies the conclusory alle-gations that it acted unlawfully in refusing to rec-ognize and bargain with the Union.i Official notlice is taken (of the record in the repretnltalilon proceed-ing. Case 7-RC-15420. as the term "record" is definled in Secs 102 h8iand 102 69(g) of the Board's Rules and Regulalions. Series 8, aes cndedSee LII' E/ectrtvrcms., Inc., 66 NRB 938 (1967). entd. 388 I 2d thX8(41h Cir 1968): (olden Age Berage Co., ( 167 NIRB 151 (1967). efd 415F2d 26 (5th Cir 1969); Interrpe (Co v Pnetrl, 269 I Supp 571(I)C.Va. 1967). hbllttt Corp.,. 164 NRK 3787 (1967), enfd 197 12d 9 (7th Cir 1968). Sec. 9(d) of the NLRA .as amended251 NLRB No. 20On December 26, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 9,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondenthas not filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs indicated above, Respondent's answer admitsin part, and denies in part, the allegations of thecomplaint. Respondent denies the portions of thecomplaint that assert the sufficiency of the certifi-cation in establishing the Union as the exclusivebargaining representative in the appropriate unitand the conclusory allegations that Respondent hadviolated Section 8(a)(l) and (5) of the Act.A review of the record reveals that, pursuant toa Stipulation for Certification Upon Consent Elec-tion in Case 7-RC-15420, an election was held onJuly 19, 1979, in the appropriate unit. The tallywas 38 for, and 31 against, the Union. There weretwo challenged ballots. Thereafter, Respondentfiled timely objections to the election. On August15, 1979, the Regional Director for Region 7 issuedhis Report and Recommendation on Objections inwhich he recommended that the objections beoverruled, and that a certification of representativebe issued. Respondent filed exceptions to the Re-gional Director's Report and Recommendation onObjections with the Board. On October 16, 1979,the Board issued its Decision and Certification ofRespresentative (not reported in bound volumes ofBoard Decisions) in which it adopted the RegionalDirector's findings and recommendations.On October 19, 1979, the Union requested bar-gaining. Respondent has refused to bargain withthe Union since November 6, 1979.2It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled: h' t I let coait.lililig lic UiToI's requesL t anld Respoindent' refusalto h.Lirgil arc aillltxeid t( lie (itiLcral CollsCl's NMotion fotr StlllilnarNJudglltgll e nolle Ih;tl tlhosc letters also cit.l language reqlc1sitiga.Id dCtl i. erg, l CSt ltixlc l l illlrnllati i rclitix i: I ro lc lgo tllit lI, o e' fur-th otrnote, i,.Ne r, ltiit o llcg.tionls co clll g .reftsil to suppi il-torltiiiO l lai l holII Ilic 1 l [n p rittd ii thc 'tllt iallaiti MICHIGAN RUBBER PRODUCTS, INC.75to relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Michigan corporation, is engagedin the manufacture, sale, and distribution of rubberproducts at its plant in Cadillac, Michigan. Duringthe year ending December 31, 1978, which periodis representative of its operations during all timesmaterial hereto, Respondent, in the course and con-duct of its business operations purchased andcaused to be transported and delivered to its Cadil-lac plant goods and materials valued in excess of$50,000, which goods and materials were transport-ed and delivered to the Cadillac plant directly frompoints located outside the State of Michigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO-CLC, is a labororganization within the meaning of Section 2(5) ofthe Act.II. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct::' See Plthurgh Plate (;lasv Co \. L R B, 13 1 S 146, 1 2 (41);Rules and Regulations of the Board. Secs 102 7(0) and 102 6h90)All full-time and regular part-time productionand maintenance employees employed by Re-spondent at its facility located at 1200 8thAvenue, Cadillac, Michigan, but excludingoffice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.2. The certificationOn July 19, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 7, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton October 16, 1979, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 19, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 6, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceNovember 6, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section , above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, mak :s the following:CONCLUSIONS OF LAW1. Michigan Rubber Products, Inc., is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO-CLC, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All full-time and regular part-time productionand maintenance employees employed by Respond-ent at its facility located at 1200 8th Avenue, Cadil-lac, Michigan, but excluding office clerical employ-ees, professional employees, guards and supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since October 16, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about November 6, 1979,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Michigan Rubber Products, Inc., Cadillac, Michi-gan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Rubber,Cork, Linoleum and Plastic Workers of America,AFL-CIO-CLC, as the exclusive bargaining repre-sentative of its employees in the following appro-priate unit:All full-time and regular part-time productionand maintenance employees employed by Re-spondent at its facility located at 1200 8thAvenue, Cadillac, Michigan, but excludingoffice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Cadillac, Michigan, plant copies ofthe attached notice marked "Appendix."4Copiesof said notice, on forms provided by the Regional' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the ords in the notice reading "Posted byOrder of the National Labor Relations Hoard" shall read "Posted Pursu-anlt to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Relations Board." MICHIGAN RUBBER PRODUCTS. INC.77Director for Region 7, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Rubber, Cork, Linoleum and Plas-tic Workers of America, AFL-CIO-CLC, asthe exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees employedby Respondent at its facility located at 12008th Avenue, Cadillac, Michigan, but exclud-ing office clerical employees, professionalemployees, guards and supervisors as de-fined in the Act.MICHIGAN RUBBER PRODUCTS, INC.